 HENDRIX MANUFACTURING COMPANY, INC.397As for the collective-bargaining agreement,3 the hiring provisions of the RedBook Agreement so-called, which are admittedly binding on the Company andapplicable to this job, are claimed by the General Counsel to be unlawful or at leastambiguous despite the reference to procurement of workmen from other sources.But an exclusive hiring hall arrangement is violative only if it is limited to someand excludes others, or if there is a refusal to refer.4The provision for notice to theUnion of the need for qualified workmen, with the reference to such workmen"procured" in that manner may suggest limitation to members since there followsa reference to nonmembers procured from other sourcesBut there is no actuallimitation to members, and certainly no exclusive hiring hall where mention ismade of employees "provided from other sources."The agreement, if obscure orambiguous, is not violative.None of the alternative allegations of violation hasbeen sustained.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Company is engaged in commerce within the meaning of the Act.2.Hoisting and Portable Engineers, Local No. 4, International Union of Op-erating Engineers, is a labor organization within the meaning of Section 2(5) ofthe Act3The Company has not engaged in unfair labor practices within the meaningof Section 8(a) (3) or (1) of the Act.4The Union has not engaged in unfair labor practices within the meaning ofSection 8(b)(l)(A) or (2) of the Act.[Recommendations omitted from publication.]a Omrscion of reference to this, in both the recital and argument portions of,the GeneralCounsel's brief, may reflect abandonment of the allegation.4Local 357, International Brotherhood of Teamsters, etc v. N L R B.,365 U.S. 667.Hendrix Manufacturing Company, Inc.andLodge 635, Inter-nationalAssociation of Machinists, AFL-CIOandInterna-tional Brotherhood of Boilermakers,Iron Shipbuilders,Black-smiths,Forgers,& Helpers,Charging PartyHendrix Manufacturing Company, Inc.andLodge 635, Inter-nationalAssociation of Machinists,AFL-CIOandInterna-tional Brotherhood of Boilermakers,Iron Shipbuilders, Black-smiths,Forgers,& Helpers,JointPetitioner.CasesNos.15-CA-1977 and 15-RC-2400. October 23, 1962DECISION, ORDER, AND SECONDDIRECTION OF ELECTIONOn March 22, 1962, Trial Examiner Benjamin B. Lipton issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, and recommending further thatthe election held on August 10, 1961, in Case No. 15-RC-24001 be set1Pursuant to a Stipulationfor CertificationUpon Consent Election dated July 21, 1961.139 NLRB No. 10. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDaside and a new election held, as set forth in the attached IntermediateReport'Thereafter, the General Counsel and the Respondent filedexceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed.4The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modifications.1.The complaint alleges that Respondent, through its agents,threatened employees with the loss of their company benefits if theyselected the Unions as their bargaining representative, in violationof Section 8 (a) (1) of the Act. The Trial Examiner found that thestatements made by Respondent's supervisors in a series of conver-sations with employees constituted interference sufficient to warrantsetting aside the election,5 but that no threats were made in violationof Section 8 (a) (1).Contrary to the Trial Examiner, we find thatemployees were threatened by Respondent's supervisors with loss ofvarious employee benefits.In support of its allegation, counsel for the General Counsel called30 witnesses who testified that prior to the election held at Respond-ent's plant various 6 supervisory personnel of Respondent told them,during individual conversations held primarily at the employees'work stations, that the employees would, or might, lose various bene-fits such as bonuses, vacations, retirement or profit sharing, if theUnions were successful in the election.The majority of the witnessescross-examined bn this point specifically denied they were told theirbenefits would be subject to negotiation or "rearrangement."Onlyfour of the 30 witnesses varied their direct testimony.EmployeeAnthony stated that Supervisor Hall "told me so much [of the em-ployee benefits] I would lose and so much that probably would berearranged."The other three witnesses testified that they were toldtheir benefits would be subject to negotiation or "rearrangement."3 On November 20, 1961, the Board issued a Decision and Order directing a hearing be-fore a Trial Examiner on certain objections filed by the Unions herein to conduct affectingthe results of the election,and further ordering Cases Nos. 15-RC-2400 and 15-CA-1977consolidated.8 The Respondent contends that the Trial Examiner was biased and prejudiced and that,as a result thereof, the Respondent was deprived of the right to a fair hearingWe aresatisfied,upon our review of the entire record,that there is no merit in this contention* The Joint Petitioner and Charging Party filed a motion to sever the consolidated cases,which motion was opposed by the Respondent-EmployerIn view of the similarity andinterdependence of issues and facts in the consolidated cases the motion is hereby denied6l1ember Rodgers agrees that the election should be set aside,but he wruld not findthat Trippe's speech itself interfered with the election0 Supervisors Prothro, Hall, Stout,Wilson, Lester, and Edward Trappe HENDRIX MANUFACTURING COMPANY, INC.399Of the three, witnesses Burlie and Tennie Carter were spoken to bySupervisor Stout, and witness tiVilcott by Supervisor Hall.TheTrial Examiner found that the employees testifiedtruthfullyas totheir interpretation of what the supervisors told them.Respondent's witnesses, the supervisors who allegedly made thethreats, denied they told any of the employees that benefits would be,cut off.Further, they testified that they told the employees thebenefits would be subject to negotiation or bargaining, as had beenexplained to the employees in a 45 minute preelection speech givenby George Trippe, secretary-treasurer of the Respondent on July 18,1961, and was contained in specific written and oral instructionsgiven to each supervisor.The Trial Examiner found that there were substantial variationsand departures by the supervisors from the text of Trippe's speechand their instructions.As the record shows that the conversationslasted only a few minutes and were, in many instances, hurriedlymade; that the supervisors appeared to have little independent recol-lection of the content of the Trippe speech or of the conversations;and that the vast majority of the employee witnesses testified thatthe conversations were at variance with the contents of the speech, weagree with this finding.However, our acceptance of this findingcompels us to reject as unsupportable either in logic or on the basis.of the record, that the supervisors nevertheless conveyed to employeesduring these conversations substantially the same message as theyreceived from Trippe's speech, which was not alleged as violativeof the Act.Our reading of the record, in the light of the Trial Examiner'sfindings as to the credibility of witnesses, convinces us that super-visors Prothro and Lester, at least, threatened employees with loss ofbenefits.Supervisor Prothro spoke to eleven of the General Counselwitnesses, all of whom testified that they had been threatened with lossof benefits, and whose testimony was unaltered on cross-examination.As previously noted, the Trial Examiner found that these em-ployees testified truthfully as to their interpretation of Prothro'sremarks.The Trial Examiner credited Prothro's denial that hehad made any such threats, but found Prothro unworthy of credencein every other respect, characterizing his testimony as "changing andevasive, unresponsive, contrived, and replete with contradictions."For example, on direct examination Prothro testified that employeesrepeatedly asked him whether or not they would get their bonuses withthe union.Yet on cross-examination he contradicted his direct testi-mony and denied that any employees had asked whether or not thebonuses would be discontinued. In our opinion, the record clearlyshows that the Trial Examiner's characterization of Prothro's testi-mony is more aptly applied to all of Prothro's testimony-not to just 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDselected parts of it.Accordingly, we attach no probative value to anypart of it.The Trial Examiner found that Supervisor Lester was instrumentalin creating an impression of surveillance in violation of Section8(a) (1).He found that Lester's testimony "showed inherent im-plausibilities and material contradictions . . . as well as significantgaps in memory in identifying employees." Further, the Trial Ex-aminer did not credit Lester except insofar as his testimony was cor-roborated by witnesses Sudds and Shelly. Shelly, in addition to histestimony regarding the impression of surveillance, testified that hewas threatened with loss of benefits by Lester on the day before theelection, and three other witnesses testified to similar threats.Underthese circumstances, and with reliance on the Trial Examiner's credi-bility findings, we can give little, if any, weight to Lester's denialsof making threats, particularly as to witness Shelly.In view of the foregoing, we find, on a preponderance of evidence,that as to the employees spoken to by Prothro and Lester, threats ofloss of employee benefits if they selected the Union as their bargain-ing agent, were made in violation of Section 8 (a) (1) of the Act, whichconduct also constituted unlawful interference affecting the resultsof the election.72.The Trial Examiner found that certain remarks made by Super-visor Prothro to Floyd Thomas on the day following the electionconstituted coercion in violation of Section 8 (a) (1).We agree thatthe statements attributed to Prothro were in fact made, but we can-not agree that they were coercive.While Prothro's statement that hewanted the employees to "pep it up" lest the "boss" think that he,,Prothro, voted in favor of the union would indicate fear or ap-prehension on Prothro's part or even indicate antiunion sentiment bythe "boss," it would not necessarily be coercive, since it in no wayreflected adversely on the employees, their job status or the recentlyheld election.ORDERThe Board adopts as its Order the Recommendations of the TrialExaminer with the following modification :The posting provision of the notice as required by the Order isamended to read "This notice must remain posted for 60 consecutivedays from the date for posting...."IT IS FURTHER ORDERED that the election in Case No. 15-RC-2400,held August 10, 1961, be, and it hereby is, set aside, and that CaseNo. 15-RC-2400 be, and it hereby is, remanded to the Regional Direc-tor for the Fifteenth Region, for the purpose of conducting a new elec-7 Colvert Dairy Products Company,136 NLRB 1508 HENDRIX MANUFACTURING COMPANY, INC.401tion at such time as he deems that circumstances permit the freechoice of a bargaining representative.INTERMEDIATE REPORTSTATEMENT OF THE CASECase No. 15-CA-1977 was brought on an amended charge filed September 27,1961,' by the Charging Party (as in the abovecaption), herein called the Union, anda complaint by the General Counsel issued on October 6, 1961, against Respondent,Hendrix Manufacturing Company,Inc., alleging violationsof Section8(a) (1) ofthe National Labor Relations Act.Case No. 15-RC-2400 was consolidated with thecomplaint proceeding pursuant to the Board's Decision and Order Directing AHearing dated November 20, 1961.2 The Board found therein that certain of theObjections (numbered 1, 2, and 5) filed by the Union (Joint Petitioner) to theelection conducted on August 10, 1961,3raisedissues which could best be resolvedby a hearing 4 and that the conduct complained of in these objections was also thesubject ofunfair labor practice allegationsinCase No. 15-CA-1977.Hearingin the consolidated proceeding was accordingly held before Trial Examiner Ben-jamin B. Lipton in Mansfield, Louisiana, from November 28 through December 1,1961.All parties participated in the hearing and at the close thereof were affordedopportunity to argue orally on the record.Briefs received from the Respondentand the General Counsel have been fully considered.Uponthe entire recordin thecase andfrom my observationof the witnesses 5I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYHendrix Manufacturing Company, Inc., a Louisiana corporation,isengaged inthe manufacture and sale of dragline buckets.During the year 1960,the Companyhad a direct outflow of products in interstate commerce valued in excess of $50,000and a direct inflow of purchased materials in interstate commerce valued in excessof $50,000.The Respondent admits, and I find, that it is engaged in commerce withinthe meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDLodge 635,International Association of Machinists,AFL-CIO,and InternationalBrotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers, & Helpers,jointly, constitute alabor organization within the meaning of the Act.111.THE UNFAIR LABOR PRACTICES AND THE CONDUCT AFFECTING THEELECTION RESULTSA. The allegationsin issueThe complaint 6 alleges in substance that various officials,supervisors,and agentsof Respondent,at specified times, unlawfully threatened employees with lossacompany benefits and made certain other threats and promises to employees to in-fluence their voting in the election and their union activities,solicited employees to'The original charge was filed on August 23, 1961.2The Board ordered that findings of fact and recommendations as to the disposition ofthe issues be made by the Trial Examiner designated to conduct the hearing.$ The election was held pursuant to stipulation for certification for consent electionsigned by the parties on July 17, 1961'The Regional Director had recommended in his report on October 2, 1961, that objec-tions 1, 2, and 5 be sustained and the election set aside6 All credibility findings herein are based in whole or part on demeanor of the witnesseson the stand3Respondent at the close of the General Counsel's case-in-chief moved to strike certainportions of the complaint as not supported by the evidenceRuling was reserved to bedisposed of in the Intermediate Report.The motion is granted with respect to para-graph 9(b) of the complaint alleging interrogation on or about July 3 or 10, 1961, and isdenied as to the remainder of the motion. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDget other employees to vote against the Union, created an impression of surveillanceof the employees' union activities, and engaged in interrogation of the employees.The objections which were referred by the Board for hearing allege in substancesimilar threats and interrogations.B. Supervisors and agentsRespondent admits, and I find, that the following individuals are supervisorswithin the meaning of the Act: George Trippe, secretary-treasurer; Jack R. Stout,supervisor in purchasing, export shipping, and parts; Byron (Tandy) Prothro, mould-ing foreman; Albert B. Lester, core room foreman; Calvin W. Hall, engineer; J. C.Robinette, foundry foreman; Lawrence T. Wilson, foreman in welding department;Floyd M. Simmons, assistant foreman in welding department; and Edward E. Trippe,sales representative. I also find on the evidence that Otis L. Hendrix, cleaning roomforeman, and William R. Hendrix, assistant manager, are supervisors under theAct, and that Gordon Golsan, Jr., attorney, at all times material was an agent ofRespondent.C. Introductory findings and backgroundThere is no indicated history of union organization or labor relations prior tothe appearance of the Union at Respondent's plant and Respondent's first knowledgethereof on June 26, 1961,7 upon receipt of a copy of the election petition filed bythe Union.Respondent thereafter undertook an intensive campaign to defeat theUnion at the polls.The allegations of the General Counsel concern events whichtranspired in the period preceding and shortly succeeding the holding of the electionon August 10. Respondent called its supervisors together in meetings, beginning onJuly 7, and instructed them as to their conduct in the election campaign and matterswhich they should or should not discuss with the employees.They were told,among other things, not to make any "threats" or "promises" to the employees,and that "no supervisor was ever to speak to a member of the voting unit withoutanother supervisor being present."The supervisorswere furnishedwithamimeographed document containing instructions and suggested answers to certainposed questions.On July 18 George Trippe, scretary-treasurer, delivered a pre-election speech, lasting about 45 minutes, to the employees and supervisors assembledat the plant.The speech,8 which, as such, is not alleged as a violation, containedcertain arguments against voting for the Union and attacks upon the Union whichrevealed a distinct union animus.George Trippe testified that the supervisors weretold not to go outside the terms of the speech and of their oral and written instruc-ions.Forty witnesses testified for the General Counsel as to conversations they wereengaged in with supervisors concerning the Union and the election. It would appearthat most of the 207 employees in the voting unit were individually spoken to bysupervisors, usually at their place of work, with the greater part of the conversationsoccurring on August 9 and 10, the day of the election. In almost all instances testi-fied to, there were two supervisors in the discussions with a single employee; onseveral occasions Supervisor Prothro had with him John ("Whitie") Wilson, an em-ployee of 36 years' service with the Respondent.Many of the supervisors testifiedthat they told the employees "the same thing" or "the same general trend" and thatthey strictly followed their instructions and the Trippe speech.However, consider-ing only the testimony adduced by Respondent, significant variations are revealed asto conversations with the employees conducted by the same supervisors and as be-tween different supervisors. It is also to be noted generally that Supervisors Prothro,Hall, and Lester, who spoke to the great bulk of the employees in question, displayedin many instances little or no independent recollection of their talks with particularemployees and gave their testimony, frequently in response to leading questions, inTAll dates herein are in the year 19618A tape recording had been made of the speech and a typewritten transcription thereofwas offered by Respondent In evidence at a point In the hearing when, in my opinion, noproper foundation, as to relevancy and materiality had been laid.Over objectionmyruling was to reject the exhibit at that point, and I instructed that it be placed in therejected exhibit file, but Indicated that Respondent "may have an opportunity later on,perhaps, to reintroduce it "Thereafter, George Trippe testified of his own recollectionon the contents of the speech, and numerous references to the speech were taken in thetestimony of other witnessesHowever, the exhibit was not reoffered.As I am satisfiedthat a proper basis for its admission was ultimately furnished, that the transcription ofthe speech is useful and enlightening as background material, and that no prejudice willresult from the ruling-I admit the exhibit in evidence for the limited purpose stated(Respondent's Exhibit No 4 ) HENDRIX MANUFACTURING COMPANY, INC.403the form of conclusions as to the content of the conversations rather than what wasactually said.These factors have been taken into account in assigning relative weightto the testimony.9Following the election, Attorney Golsan for Respondent undertook systematicallyto interview the employees,using a tape recorder,ostensibly to investigate and pre-pare Respondent's case in anticipation of litigation relating to objections to the elec-tion and unfair labor practice charges by the Union.Over 200 of the employeeswere ordered to report to George Trippe's office in the plant and, usually in thepresence of George Trippe or some supervisors,were first told the purpose of theinterview and then separately questioned by Golsan generally as to whether theRespondent or the Union had made any threats or promises to them.AttorneyGolsan is charged in the complaint with unlawful interrogation in certainspecificinstances;these will be treated below.There is no allegation that the techniqueor conduct of these interviews,as such, violated the Act.Most of the GeneralCounsel's witnesses were questioned at the hearing respecting the Golsan interviews.Golsan, who examined witnesses and actively participated throughout this proceed-ing as counsel for Respondent,also took the stand and testified at length concerningthe tape recorded interviews.10Respondent offered in evidence what it purportedto be typewritten transcriptions of the tapes, together with the corresponding tapes,covering the separate interviews of a large number of employees for the purposeof impeaching the testimony of these employees.Over objection,the offer wasrejected and the exhibits placed in the rejected exhibit file 11D. The relevant evidence on the merits1.Alleged threats to cut off benefitsAs background in considering this issue, it is useful at the outset to look at the"kickoff" speech of Secretary-Treasurer George Trippe on July 17.Trippe testified,and the exhibit of his speech indicates,that he listed and discussed at length variouscompany benefits which the employees enjoyed without a union, e.g.,wages, bonuses,vacations, hospitalization insurance,profit-sharing plan, and working conditions.The following then appears in the exhibit:(Again pointing).Thisline in the middle of the board represents thepresent.Let us say it represents"Election Day, August 10th."All of thesethings which are behind the line, under the word "NOW," you and I know tobe facts because they havealreadyhappened andarehappening right now.Beyond the line, under the words "Under A Union What9" we didn't knowanything to put.If you men vote the union in here, so far as the Company is concerned, wehave to start all over.(Take signs down).Negotiations will be started withthe union with a new,clean slate.They will get for you ONLY what theyare able to negotiate into a contract with the Company whentheyget to beyour bosses.[Emphasis in original.]The allegations as to threatened loss of benefits absorbs most of the testimony inthe case.No substantive use would be served by relating all the detailed testimony9I do not credit the testimony of any of the Respondent's supervisors to the effect that,In their discussions with the employees,they strictly adhered to their instructions andto the substance of the Trippe speech1°CfWiginore'sCode of Evidence,3d ed,sec. 1943iAmong other things,the employees at the interviews were asked for conclusions oflaw as to whether they were promised or threatened, the prior inconsistent statementswhich Respondent asserted to be established in certain tapes concerned remote and ir-relevant matters,and as to others no specific conflict was pointed out,no proper founda-tion had been laid as to authenticity;the tapes contained unsworn statements and invirtually all cases were not played back to the employees;the entire conversations withGolsan were not recorded,as the general testimony indicates,Golsan was unable to testifyof his own memory as to the particular interviews with specific employees;and theemployees who were commanded to report and were questioned in the office in the presenceof a company official cannot be regarded as having given their testimony freely and with-out duress.Cf.GeneralShoeCorporation,97 NLRB 499,502 ;Bowmar InstrumentCorporation,124 NLRB 1,footnote 2 ;Supreme Trailer Company,115 NLRB 902 In thecircumstances,the tapes and transcriptions did not rise to the stature of admissibleexhibits,even though I would attach no weight to their contents If they were admitted Inevidence.CfWalton MfgCo,124 NLRB 1331672010-63-vol 139 - 27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the various witnesses on this general issue.The pertinent evidence may fairlybe summarized.Thirty employees 12 testified in various forms to the effect thatcertain supervisors told them they would, or might, lose their company benefits(sometime specifying bonuses, vacations, retirement or profit-sharing) if they votedin the Union. In substance, the supervisors denied they told any of the employeesbenefits would be cut off, but testified they discussed the different company benefitsand then said that if the Union got in, "everything" or "all" the benefits would besubject to negotiation or bargaining or arguing with the Union.On cross-examina-tion, employees Anthony, Wilcott, Burlie Carter, and Tennie Carter testified theywere told the benefits would be subject to negotiation with the Union, or "re-arranged." 13The testimony of Wilcott, for example, sheds some light on what wassaid and how it was understood, in my opinion, by the employees generally:Q. (By Respondent's counsel.)Now, as a matter of fact, they discussedwith you that if the Union came in all that [i.e., the benefits] would have tobe negotiated, didn't they?A. Said all of that would be changed.Q.Would be subject to negotiation?A. It would be subject to negotiation, whatever you call it, I don't knowwhat you call it.Q. That's what I mean. It would have to be done all over again?A. It would have to be done all over again than what it was. That's how Iunderstood it in my understanding.Q. That's the point I am trying to make.You understood that it wouldn'tbe automatically continued as is, that it would be renegotiated, more or less upfor grabs again?A. I didn't understand it exactly like that.Q.Well, you know what negotiations mean, don't you?A.No, sir, I don't.Q.Where did you get that word from when you gave it to Mr. Johnson [ofthe General Counsel] in your statement?A. I remember what he said.Q. In other words, you remember that Mr. Hall and Mr. Prothro, they toldyou about it, that it would have to be negotiated?A. Yes, sir.Anthony, who used the term "rearranged," similarly testified to a lack of under-standing of what was meant but agreed that it was "exactly" as in the Trippe speech.Burleson also stated that on this point it was no different from the Trippe speech.Assistant Manager Hendrix affirmed on cross-examination that in his presence GeorgeTrippe told employees Louis Pea and Tennie Carter that the Respondent "wouldstart off with a clean slate" in negotiations with the Union concerning benefitsAlthough I find, on the record, that there were substantial variations and departuresby the supervisors from the text of Trippe's speech and from their instructions, andwhile I believe that the 30 employees testified truthfully as to their interpretation ofwhat the supervisors told them,14 I am constrained, nevertheless, to hold on this issueof benefits that the message actually conveyed to the employees by the supervisorswas substantially that which they heard in the Trippe speech 15However, on this12All employee witnesses of the General Counsel with the exception of Johnson, Whitaker,Marsh,Kelly, Sudds, Simpson, Aaron and Felton Turner, J D Woodley, and Davis13Anthony and Walcott were spoken to by Supervisors Hall and Prothro, Burlie andTennie Carter by Supervisor Stout, and Tennie Carter also by company officials, GeorgeTrippe and William Hendrix14The subjective state of mind of the employees is not controllingin determining thelegality of an employer's statementsLaw Tanning Company,123 NLRB 1748151 reach this conclusion although the matter is by no means tree of doubt that some ofthe 30 employees who testified they were told the benefits would be cut off may have beentold thatand no moreIt is evident from all the testimony that there were varying inter-pretations of Trippe's speech onthis subject not only by employees but by supervisorsSupervisor Prothro estimated that he spoke to 40 or 45 employees on August 9 and untilnoon on August 10, and that each conversation lasted but a few minutes (as comparedwith the Trippe speech which took about 45 minutes)To some employees lie indicatedthat lie was in a burry, in order to cover all the employees on his roundsProthro wasinvolved in the conversations with 28 of the 40 employee witnesses of the General CounselIt is conceivable in these circumstances that he may have left much unsaid or unexplainedMoreover, as noted below, Prothro was prone to be unresponsive and unable to stick to apoint or subject, and his testimony has been discredited on other issues HENDRIX MANUFACTURING COMPANY, INC.405basis, I am of the opinion that the results of the election cannot be certified as re-flecting the employees' free and uncoerced expression of choice as required in thelaw.In the entire context as described, and considering particularly the statementsin the Trippe speech, quoted,supra,18which were in substance conveyed to the em-ployees by the supervisors alleged, I find that Respondent reasonably calculated toimpress on the employees the threat to discontinue benefits prior to bargaining withthe Union, and to oppose in bargaining, at least initially, any request for continua-tion of existing benefits, and that, therefore, the benefits would be jeopardized ifthe employees voted for the Union.17While I have concluded that the election wasinterfered with and will recommend that the results be set aside, I make no finding,in all the circumstances, that the Respondent by the same conduct violated Section8 (a) (I), as alleged. 182.Profit sharing and retirementApart fromits inclusion in the general subject of benefits discussed above,an issue,not otherwise spelled out in the complaint, is apparently raised by the General Coun-sel in the testimony of witnesses concerning an alleged threat by certain supervisorsthat, if successful in the election, the Union will not be able to obtain for the em-ployees immediately the profit-sharing contributions made by Respondent into aretirement fund.There is little or no material conflict in the testimony of theemployees 19 and the version given by supervisors on this point.As explained bythe supervisors, taking Edward Trippe's statement as illustrative:as far as his retirement is concerned, that the company had given thatfreely and that it was in trust and that I understood that it was also set up bythe Treasury Department and OK'd by the Treasury Department and this trust,once the company passed that money on to the trustee, that it was no longeravailable to the company, that within the retirement practices, the framework-in other words, within the little blue book that he was given, it explained inthere that to him, that it contained the employee's money and passed from thecontrol of the officers of the company; and the reason, actually, for going intothe retirement plan was that there had been a rumor that if the union wereelected that they could come in there and make us pay off this retirement plan,and I explained to him that that absolutely was not true, that in the little bookhe had, if he would just seek it out, that he would find in there whereit is setup, that any contribution by the company would keep the plan in effect untilhis retirement, at which time he would draw it down.20On this question, while the source of the asserted union rumor is not clear, andRespondent's legal interpretation of the formal retirement plan (in evidence as the"blue book") may be open to question, my finding is that the explanation giventhe employees constituted no violation of the Act or interference with the election.3. Instruction to talk to other employeesJesse Lee Kelly testified that he was called down from his crane on August 10by Supervisors Hall and Prothro.Hall "wanted to know was I going to vote for18 Itmay be noted further, for example, that on the subject of "The Profit-SharingPlan," the Trippe speech stated in part: "Can the Union get a continuation of these giftsof this money negotiated in a contract with the Company'+ They were not able to do itat the Trailer Plant [of the Nabors company nearby].We hope it will never be necessaryto do away with your Profit-Sharing Plan, butIwarnyou that if you electa union inhere,that Profit-Sharing Plan is subject to negotiation and neither the union nor anybodyelse can forceus to continueor discontinuethisPlan.That decision is strictly up tothis Company " [Emphasis supplied ]14E g ,Rein Company,111NLRB 537Norres-Thee mador Corporation,117 NLRB1340Ihave carefully consideredInterstateHosts, Inc,130 NLRB 1614;UniversalProducing Company,123 NLRB 548, andNash-Finch Company,117 NLRB 808, andwould distinguish these cases on the particular facts and contextBut even assuming aconflict, as theReinand Noires cases have not been overruled, I would rely on them asrepresenting the proper law on the facts of the present case1s SeeBowmar Instrument Corp ,124 NLRB 1, footnote 21sWhitaker, Ernest Johnson, Burleson, Drain, Marsh, Simpson, Dai is, J. D. Woodley,and Willie Jones201nGeorge Trippe's speech, it was stated in part "Under the terms of this plan, themoney which the Company contributes to it becomes YOUR money to be distributed to youas outlined in the Plan.When this money is deposited with the Trustee which is the 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe union and I told him I wasn't and he said they didn't need the union, that theunion wouldn't do us any good and told me that he believed that I would see thelight, to get with some more of the men and talk with them, you know, and makethem see the light cause the union wouldn't do us any good, and Mr. Prothro askedme did I work on a union and I told him no, sir...Prothro and Hall deniedthe interrogations but not the instruction to talk to the other men.Based on cor-roborative aspects of the record elsewhere, as well as the demeanor of the witnesses, IcreditKelly.In conversations with the same two supervisors, Oscar P. Wilcottcredibly testified that Prothro on August 10 told him "to go around talk to the mento help the company win the election," and Sanders Anderson credibly testified thaton August 9, when he told them he "was only one person to vote for the union,"Prothro said, "Well, go and tell your friends not to vote for it."Except for Prothro'sdisavowal of any conversation with Wilcott on August 10, there were no denials byProthro or Hall of these statements to the two employees. In the circumstances, Ifind that Respondent, by using the power of management to instruct employees toget other employees to vote against the Union, restrained and coerced employees inviolation of Section 8(a)(1) and interfered with the election.214.Other particular coercive statementsArchie J. Marsh testified to a conversation on August 9 with Prothro in thepresence of employee "Whitey" Wilson. Prothro told him, among other things, that"under a union the kind of work we do-we work cleanup sometimes and weget through 30 or 40 minutes before our eight hours is up and he said under a unionwe would have to punch out regardless of every time we got through, even if itwas six or seven hours, that we would have to punch a clock." On cross-examina-tion,Marsh agreed that Prothro mentioned that the Nabors plant nearby had acontract with the Union which provided that the employees had .to punch out whenthey were through working.Prothro verified that he talked to Marsh but did notrecallwho else was present or whether there was any discussion on the subjectof punching out or working hours.Wilson, testifying for Respondent, did notrecall that Prothro had any other conversation with Marsh beyond the generalsubject of benefits. I credit Marsh and find that Prothro 22 impliedly threateneddiscontinuance of paid cleanup time if the Union won the election.Assuming thatthe Nabors plant had a contract provision requiring that the men punch out beforecleaning up, to which the union agreed as a concession in the give and take ofbargaining, for Prothro to assert, as I find he did, that the same conditionwouldprevail at Hendrix with a union in .the plant constituted an unlawful threat, and nota fair prediction of possible future events.Eddie Hall testified that about a week or two before the election he spoke toSupervisor Lawrence Wilson in the plant and "asked him if I would lose my joband he said no, I could lose it."Wilson gave his account of this conversation insome detail, testifying that Hall came into his office and asked him "if he votedfor the union would he lose his job . . . and I told him definitely no ... as long ashe continued to work in the future as he had in the past."Hall displayed a poorrecollection of time and events and, on the state of the record, I do not credit hisversion of the conversation. I find no violation.Johnnie J. Hewitt testified that about August 8 he was approached by SupervisorsWilson and Simmons.Wilson said, "'as you knew the company doesn't want theunion in here.' So, I explained to them that I wasn',t particular about it, because Iwas afraid I was going to have to go to the Army anyway and I wouldn't wantRepublic National Bank in Dallas, Texas, it passes completely out of the reach of theCompany."21New England Upholstery Co. Inc.,121 NLRB 234;Ore-Ida Potato Products, Inc .121 NLRB 40,Babcock & WilcoxCo, 128 NLRB 23922Except for admissions and corroborations, on the basis of his demeanor and broaddefects in his testimony, I do not consider Prothro worthy of credence.While it isunderstandably difficult for a man who spoke to so many employees in a short time torecall details, his testimony, nevertheless, was changing and evasive, unresponsive, con-trived, and replete with contradictions.On cross-examination, when asked for specificson matters to which he testified with certainty on direct, he was equally positive in givingcontradictory versions or revealingly showed lapses in memory. I further note, for ex-ample, that while Attorney Golsan testified that he played back the tape of Tom Jones toSupervisors Prothro and Hall and possibly to George Trippe-Prothro stated that he"couldn't swear" that he knew of Respondent having taken tape recordings of the em-ployees and flatlydeniedthat he heard any of the tapes played back. HENDRIX MANUFACTURING COMPANY, INC.407the company angry with me about it, and he said, 'Well, if you went to service andcame back you could still get your job back if the union wasn't voted in."' Simmonsadded that "I could possibly lose my job if he union was voted in."Wilson andSimmons denied that Hewitt was told that, if he went into the Army and a unionwere voted in, he could not get his job back, or that he "could possibly lose his job."On the demeanor of the witnesses, I credit Wilson and Simmons and find the state-ments they actually made were not objectionable.John Rambin spoke to Supervisors Simmons and Wilson in the latter's office inthe morning of August 11, after the election.Rambin testified that he told themthere was nothing personal in his being an observer for the Union at the election,that Simmons said, "it was better that he didn't vote the union in because he didn'tbelieve the company would sign a contract with the union ... and they might haveto tighten down on us more if they had a union in there," and that Wilson said"the company was not very rough in its, in this election, but they might be the nexttime."Simmons denied such statement and testified that Rambin came in and toldthem "he didn't want anybody in the plant to be mad at him over the position hetook in the thing . . . I remember telling him one thing, that even with or without aunion out there I believe we had a right to expect eight hours work for eight hourspay "Wilson essentially corroborated Simmons. I credit Wilson and Simmons andfind no breach of the Act.Tom David Jones testified to conversations with Supervisors Prothro and Hallon two occasions: On August 10, Prothro told him, "Now, we don't want the unionhere and we are not going to have it . . . if you know what's good for you, youknow, just any matter what's good for you, well, you will vote no on the election."And Hall said, among other things, that "probably you will lose your job."About3weeks after the election, Prothro told him, "Well, everybody knows what's goodfor them," which meant to Jones, "you know, what's good for us, just like we wasgoing to lose our jobs, or something "He said Prothro also referred to himas being a union leader. Prothro and Hall denied these statements were made. I donot credit Jones, as I find he was confused and overly prone to misinterpret state-ments made to him.Floyd Thomas testified that on the day after the election, Prothro, alone, remarkedto him, "'Floyd, the boss is down there,' which was Mr. Bill Hendrix, . . . 'and he'skinda mad.He aint said nothing to you but he will get me. . . .We won by asmall margin.You all are going to have to kind of pep it up because I don't wanthim to think I voted for the union."' On cross-examination, Thomas made it clearthat Prothro was talking about himself in saying that the employees were goingto have to "pep it up" because he did not want "the boss" to think that Prothro wasfor the Union. Prothro testified that he had no such conversation with Thomas afterthe election.Icredit Thomas and find, in the context, that Prothro's statementwas coercive 23Saul Vance testified to two conversations, on August 9 and 10, with SupervisorsHall and Prothro, employee Fred Anthony also present.As related by Vance,on the morning of August 10, there was a similar discussion concerning generalbenefits as was had with him on August 9, but in addition Hall said that he wantedthe employees to understand to try to keep the union out of there, that they weredoing all right and the Company would do better by them later on, that "they wouldn'tpromise us anything at the time being, but if we get rid of it, well, why, they couldprobably do something else about it."Hall and Prothro testified there was onlyone conversation with Vance in the afternoon on August 9, and that no one elsewas present.They denied any statement was made promising benefits or somethinglater on.Anthony had earlier testified that he and his helper, presumably Vance,were spoken to by Hall and Prothro on the morning of August 10.Anthony describedonly a discussion concerning general benefits and was not asked as to any otherconversationI credit Vance and find that an unlawful promise of future benefitwas madeErnest Johnson testified that on August 10, Prothro, in the company of SupervisorLester, told him in a discussion about the Union, among other things, that Respond-ent could close down the plant for 3 months.On cross-examination, Johnsonfirmly denied that anything was said about a union strike causing the shutdown.Prothro testified he told Johnson it was possible that in contract negotiations theparties would not reach an agreement, that the Union could call a strike and theplant could be down 60 or 90 days. Lester denied there was any discussion at all23Although the complaint did not specifically allude to this incident on August 11, it isrelated to the other allegations of Section 8(a)(1) conduct and was fully litigated atthe hearing 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout a strike or a shutdown. I do not believe that Prothro, making the hurriedrounds as he was, spelled out to Johnson the possibilities of a shutdown stemmingfrom a union strike.24Considering also the demeanor of the witnesses, I creditJohnson and conclude that there was, at least impliedly, an unlawful threat of acompany shutdown.Learlis Johnson testified that on August 9 he was called over by Supervisors Lesterand Otis Hendrix, and that Lester told him he could go down there and vote eitherway he wanted; he could go down there and cut his throat, it made no differenceto Lester.On cross-examination, Johnson added to his testimony on direct, thatLester told him if the Union got in "we will lose-I will lose my job." I credit thedenials of Otis Hendrix, and of Lester in this instance, that such statements weremade.In the findings above as to Marsh, Thomas, Vance, and Johnson, Respondentviolated Section 8(a)(1).5. Impression of surveillance and other coercion of Supervisor LesterDavid Sudds and Clarence Price testified that, at about 8:30 p.m. on Wednesday,August 9, they saw "Bed" Lester in his car slowly driving back and forth in frontof the hotel on Jenkins Street in Mansfield.Thereafter, Sudds walked to his car,which was parked nearby on a vacant lot next to the cotton warehouse, and droveoff.Sudds testified that, early thenext morningat the plant, Lester said, "'Youwas at a union meeting last night.' I told him, no I wasn't.He said, `Well, that'sall right,' and, then, he said, `Well, the company has [done] a lot for you and you'vegot a good job and don't mess your job up. . ."'A. B. Shelley, on Thursday, August 10,25was called intothe company office wherehe was questioned by Attorney Golsan, in the presence of George Trippe and G. B.Hall, an official, and with the use of a tape recorder. Shelley testified Golsan said,"'On Wednesday night where was your car at?'He said, `Were you at a unionmeeting or was your car there9' I said, 'No, sir, my car wasn't.'He said, `Didyou know itwas a unionmeeting9'I said, 'No, sir.'He said, 'Where was yourcar?'And I said, 'My car was in the body shop,' which it was. And, so, that's all."About 1:45 p.m. on August 10, when he was back on the job, Shelley had a con-versation with Supervisor LesterShelley testified, "Well, I just told him that someof them had accused me wrong of being to a union meeting and he went in hisback pocket and got a notebook where he done checked my license number fromsomewhere " Lester sad, "Well, I accused you wrong; it wasn't you. It was DavidSudds up there."I credit the above version, which in substantial parts is corroborated in Lester'stestimony.Lester sought to explain this conduct the night of August 9 as a properfunction, unrelated to any union activity, which he undertookas a policecommis-sioner,26a position he held in addition to his job at Hendrix.Lester said that hewas driving down Jenkins Street and saw "a big crowd of colored people over ata hotel," that he noticed suspicious activity near the cotton warehouse ("three ofthese colored boys" driving toward a hedge to hide) and circled back and forthto see what it was, that he recognized David Suddscrossingthe street, and that hethen saw someone furtively get into a black and white Mercury car, with Sudds enter-ing the car afterwards, and they drove off.While I believe that Lester's purposewas at least in part tocheck on a knownor suspectedunion meeting,27 I do not passon whether there wassurveillance, as24Upon this issue,as well as others in the case,I believe the Respondent was obliged togive complete and understandable information to the employees, particularly in view ofthe large mass of "relatively uneducated" employees in the plant, as was evident25 Shelley was unsure of the date and, although he variously stated that it was "afterthe election," "about the 12th," and "about 3 days after the election," he also indicatedthat it was on a Thursday, which was August 10The sequence of events related byShelley, including his talk with Lester about the meeting, would place the date onAugust 10.Lester's testimony would also appear to establish the date as August 10.2BLester testified that for 71/2 years as police commissioner, he supervised the policedepartment, with six city policemen, and the fire departmentSudds testified he was notaware that Lester was police commissioner'Lester put it that "it wouldn't pertain to the union too much " On cross-examination,he admitted, "If I hadn't of thought that was a union meeting . . . I would have calledthe police to check this business of slipping around the warehouse over there " AttorneyGolsan testified Lester told him he thought the Union was having a meeting within the24-hour period HENDRIX MANUFACTURING COMPANY,INC.409such.The General Counsel alleges only that Respondent created animpressionof surveillance.Lester testified that the next morning, Augst 10, when he and Prothro were talk-ing to Sudds generally about the election, he mentioned the fact that he saw Suddsthe night before, that "it didn't make any difference if you was down there at aunion meeting . . . you can go down there and vote any way you want to; that hasnothing to do with it."Concerning Shelley, Lester explained that, in the morningof August 10, there was a good bit said among the employees at the plant aboutthismeeting at the hotel. "They said they had a big crowd down there and hada colored preacher to lead in prayer, and they just had a regular meeting."He latersaw Shelley, "who, I thought this car belonged to him, because he has a black andwhite Mercury, well, I passed by and I says `Well, I know one that was down there,I saw a black and white Mercury and I recognized one of the boys', . . . and Shelleysaid, `Well, it wasn't my car and it wasn't me, I wasn't down there..My car isbeing fixed in the garage, I had a wreck.' " On cross-examination, Lester stated thathe thought it was Shelley's car, but found out later it was Sudds' car.He had takenthe license numbers of two cars on the night of August 9 and found out at thepolice department at noon on August 10 who the owners were.He said he talked"from time to time" to the company people about the information after he got it,and "laughed" about it, and that he believed he discussed the matter with AttorneyGolsan 28Prothro, who was present when Lester spoke to Sudds on August 10, was notquestioned on this matter.Nor were George Trippe or G. B. Hall, who Shelleytestified were in the office during the Golsan interview on August 10.Golsan wasnot asked specifically as to his August 10 conversation with Shelley,29 but he generallydenied interrogating as to union activity any employee but Sudds 30My finding withrespect to the allegations against Golsan will be made below.I do not credit Lester 31 except insofar as his testimony contains admissions andcorroborates the versions of Sudds and Shelley.Accordingly, I find that Lester,despite his assertions that it made no difference, unlawfully (a) interrogated Suddsrespecting a union meeting, (b) in conjunction therewith threatened Sudds withloss of his job, and (c) in conversations with Sudds and Shelley on August 10,created an impression of surveillance of union activities, in violation of Section8(a)(1), as alleged6.Allegations against Attorney GolsanSudds testified that about 2 weeks after the election he was interviewed on thetape recorder by Golsan in the presence of G. B. (Cliff) Hall and another person,unidentified, who works in the office.32As described by Sudds, Golsan asked:was I at a union meeting hall on the 9th and I told him no, sir, and he saiddid the union promise me anything and I told him no, did the foundry promiseme anything and I told him no, and did I see Mr. Red Lester's car and I toldhim yes, sir, and he asked me how many times he passed and I told him threetimes.... And I told him that I was accused of going to a union meeting.And,then, he asked me who was there and I told him the folks that lived there.Heasked me was any group of the foundry there and I told him, no sir, and, then,he asked me, just tell him who was there and I told him I thought that wouldbe out of my place to tell him who was at a public place like that33Golsan testified that, 1 or 2 days after the election, he called in Sudds and askedhim "whether there had been any such union meeting, if he had been at that meet-28Golsan testified Lester spoke to him about Sudds.10 Shelley was also among the employees generally interviewed by Golsan later91 Golsan,on cross-examination,said he "could have" asked employees if they sawLester's car on the night of August 9.a Based on my assessment of the probabilities in light of all the evidence,as well asthe demeanor of the witnesses on the issues in questionAs a witness,Lester impressedme as being too assertive and voluble,and his testimony,as I find,showed inherent im-plausibilities,and material contradictions in his direct and cross-examination as well assignificant gaps in memory in identifying employees.asGolsan indicated that Bill Hendrix, George Trippe, Calvin Hall, or Cliff Ball couldhave been there13At the conclusion,Sudds asked Golsan to play the tape back for him,and on theplayback Sudds failed to hear anything therein about his statements regarding Red Lester 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDing." 34On a leading question, Golsan said he was "quite certain" he told Suddsthat whether or not he had been to any meeting, it would make no difference insofaras his job security.Beyond these statements, Golsan indicated he had little inde-pendent recollection of what transpired in his conversation with Sudds.He ad-mitted that he asked Sudds if the union organizers known to him were present atthe meeting but denied that he inquired about the foundry employees.After talkingto Sudds that day, Golsan discussed the matter with certain company officials, whomhe refused to identify on a claim of privilege.As already shown above, Golsan interrogated A. B. Shelley in the morning beforethe election, on August 10, concerning a union meeting the night before.FredAllen testified he was asked in the Golsan interview if he voted for the Union.Columbus Whitaker testified that Golsan asked him if he voted in the election 35and also if he voted for the Union, and that on receiving a negative answer tothe latter question, Golsan said, "I imagine you did."Willie J.White testifiedthatGolsan asked him if any of the union agents had talked to him concerningthe election,mentioning specificallyUnion Representative Trapagnier.LonzieThomas testified that Golsan asked him if the Union ever visited his house, and hereplied in the negative.While Golsan testified he could not recall his interviewof Allen "as an independent name," he denied "positively" that he asked Allen if hevoted for the UnionHe also denied asking this same question of Whitaker, andwas not questioned as to White and Lonzie Thomas.Golsan said he previouslyinstructed each employee that he was not interested in how he voted.However, hestated he did not recall but it was possible that he asked employees whether theunion representatives called on them within 24 hours of the election.Golsan said his purpose in interrogating Sudds was to determine whether therewas such a union meeting on August 9.He explained as follows: He had heardone of the union agents remark, after the counting of the ballots at the election, that"the company had continued their politicking.up until just before the electionstarted and that . . . the union had not done that, that they had stopped 24 hoursbefore the election started," and that the Union "will not let this election go as itstands."On Respondent's instruction, he undertook an investigation to ascertain ifthere had been a union meeting within 24 hours,36 believing "that would be aviolation." It was his thought "that this type of proceeding was rather in the natureof an equity proceeding and that anything we might have accidentally done wouldbe offset by their having done the same thing " Golsan explained further that "whenformal charges had been lodged" by the Union, he undertook to obtain statementsfrom each of the employees on a tape recorder, a matter which took 2 or 3 days 37He said he told each employee he had been employed to invesitgate "both chargesand countercharges" concerning irregularities in the election, and that he wanted tolearn of any wrongdoing by the Union to defend the interests of the Company.The original unfair labor practice charge was served an Respondent August 24and the Union's objections to the election were filed with the Board on August 17.As found, Golsan interviewed Shelley on August 10 and Sudds no later than Au-gust 12. It further apears that Golsan must have begun his extensive interviewsbefore August 18, as on the date an affidavit (in the record in Case No. 15-RC-2400)was executed by employee Pastor Lee Hogan showing Golsan's routine interview of8'Golsan stated that Sudds had been interviewed again later, the same as the otheremployeesOn cross-examination, Golsan said that Lester spoke to him regarding Suddson the day of the election, August 10, and that lie called in Sudds sometime following theelection.I find that the alleged interrogation of Sudds took place no later than a day ortwo after the election and that Sudds In his testimony had combined both interviewsseGolsan stated that he asked each employee he Interviewed if he voted in the electionto find out whether the employee was in the voting unitWhile no finding is made as tothis question asked, It may be noted that Respondent for purposes of the election musthave had a list of eligible employees and also an observer at the election.31Under the Board'sPeerless Plywoodrule (107 NLRB 427), an election will be setaside where either the employer or the union makes an election speech on company timetomassed assemblies of employees within 24 hours of the time scheduled for holding anelectionThe rule does not prohibit employers or unions from making campaign speecheson or off company premises during the 24-hour period if attendance is voluntary and onthe employees' own time, nor does It interfere with the rights of unions or employers tocirculate campaign literature on or off company premises at any time prior to the electionor prohibit use of any other legitimate campaign propaganda or media.87I doubt seriously that the interviews of 206 employees, with all the procedures andpreliminary explanations described by Golsan, would consume only 2 or 3 days. HENDRIX MANUFACTURING COMPANY, INC.411this employee.38Golsan averred that he himself took it in a "joking manner"when Lester told him that he thought the Union was having a meeting within the24-hour period.Yet the course which he followed thereon belies any attitudeof levity.It is very difficult for me to believe Golsan's reasons for interrogatingemployees about a suspected union meeting and for his questions about the Unionin the extensive interviews of employees.ThePeerless Plywood24-hour rule (seefootnote 36) was in effect for over 7 years and well settled at the time of theseevents.It is utterly far fetched, particularly for a lawyer, to construe the rule asembracing a union meeting voluntarily attended on the employees'own time offcompany premises,or to read the rule as justifying the employer'sbreach thereofif the employer were able to show the union did the same thing. It greatly strainscredulity that Golsan and Respondent actually relied upon such a gross misconcep-tion of the law.Nor, in my opinion,would the offhand remarks allegedly madeby the union agent at the counting of the ballots, and before any formal objectionswere on file,privilege counsel to engage in the interrogations in question.Neithercan I see any justification,particularly in the circumstances surrounding the sys-tematic tape recorded interviews,of the scope of Golsan's exploration concerningunionconduct and activity,where the interviews were begun in advance of anyformal charges filed and where the charges would involve only alleged employerviolations.Whether Golsan proceeded as he did on the basis of a mistake in law,which is no excuse,or his explanations are merely a cover or pretext for engagingin improper interrogation,39 I find that certain of his questions concerning the em-ployee's union activity exceeded the bounds of privilege and reasonable necessityin preparing Respondent's case for litigation4e In all the circumstances,and on thedemeanor of the witnesses involved, I do not credit Golsan's general denials that heinterrogated,concerning union activity,Shelley, Allen,Whitaker,and Lonzie Thomas.I also credit Sudds' version of the questioning by Golsan. I find that such interroga-tions on Attorney Golsan's part were coercive and violative of Section 8(a)(1).7.Other interrogationsAaron Turner testified that about 2 weeks before the election he asked SupervisorRobinette, "'what about that union business,' and he told me 'I can't tell you nothing.That's left strictly up to you.Have any of them talked to you?' and I toldhim yes, that they came to my house so much that I got tired of them. and he laughedand he said that Mr. Barnhill said some come by his house, too." Robinette deniedthe alleged interrogation, although he said he "could have" made the statementabout Barnhill. I credit Robinette, and find no violation. Louis J. Pea testified that3 or 4 days before the election George Trippe, with Bill Hendrix and employeeTennie Carter present, told him he heard Pea was one of the union leaders and ifthe Union came in Pea would be paid $2 an hour-which Pea denied. Trippe saidthat he had heard a rumor from one of the supervisors that he Union had promised$1 90 an hour to some of the employees, specifically including Pea, and that hetold Pea the Union might have difficulty fulfilling such a promise, if it was made.While Trippe was not asked about his accusing Pea of being a union leader, I credithis version of the conversation and conclude there was no violation.Ithas been found above that David Sudds was interrogated by Lester as towhether he attendeda union meeting, andthatJesseLee Kelly was interrogated bySupervisor Hall as to whether he was going to vote for the Union. Lee Price testi-fied that Supervisor Prothro, in the company of "Whitey" Wilson, asked him if heever belonged to a union,and that he replied in the affirmative.I credit Price againstthe general denials of Prothro and Wilson.Lonzie Thomas credibly testified thatabout 2 weeks before the election, Prothro, with "Whitey" Wilson, asked him if hewas for the Union.Accordingly, I find that Respondent, in addition to the holdings above as toGolsan, unlawfully interrogated Sudds, Kelly, Price, and Lonzie Thomas.All theseinterrogations,considered in the context of Respondent's clear union animus, and38On the basis of this affidavit,In which it is asserted that about 30 to 40 days beforethe election an employee"union leader"had promised Hogan money to vote for the Union,Respondent sought in the instant proceedings by various motions and exceptions to dis-miss all the Union's objections and the allegations in the complaint case, and askedthe Board to issue a cease-and-desist oider against the Union on a violation of Sec-tion 8(b) (1) (A)In any event,I discredit the former and find the latter^lSee, e K ,T.uidgailSeagpaperg,Inc, 110 NLRB 680, and cages cited herein 412DECISIONSOF NATIONALLABOR RELATIONS BOARDthe other unfair practices found herein designed to thwart the employees' right toself-organization, violated Section 8 (a) (1) of the Act.41IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent violated Section 8(a)(1) of the Act, I will recom-mend that it cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act. It has also been found that Respondent interferedwith the election conducted on August 10, 1961. In view of the variety of acts ofinterference, coercion, and restraint committed by Respondent, I shall recommenda broad cease-and-desist order against interference in any manner with the employees'rights guaranteed in Section 7 of the Act. I shall also recommend that the electionbe set aside and another be conducted at such time as may be appropriate.Upon the basis of the foregoing findings of fact and upon the entire record in .thecase, I make the following:CONCLUSIONS OF LAW1.Respondent Hendrix Manufacturing Company, Inc., is engaged in commercewithin the meaning of the Act.2.Lodge 635, International Association of Machinists, AFL-CIO, and Interna-tional Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers andHelpers, jointly, constitute a labor organization within the meaning of Section 2(5)of the Act3.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.By the aforesaid unfair labor practices committed prior to the Board election,and by certain other conduct interfering with the election, Respondent has illegallyaffected the results of the Board election held on August 10, 1961.5.The aforesaid conduct constitutes conduct affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the cases, I recommend that Respondent, Hendrix Manufac-turing Company, Inc., Mansfield, Louisiana, its officers, attorneys, agents, successors,and assigns, shall:1.Cease and desist from:(a) Interrogating employees in a manner constituting interference, restraint, orcoercion; instructing or soliciting employees to get other employees to vote againstthe Union; threatening employees with loss of their jobs, curtailment of benefits, orother reprisals on account of their union activities; promising employees benefits toinfluence their vote in a Board election or their union sympathies or activities; orcreating an impression among the employees that their union activities are undersurveillance.(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their rights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a) Post at its Mansfield, Louisiana, plant, copies of the notice attached heretomarked "Appendix." 42Copies of said notice, to be furnished by the Regional Di-rector for the Fifteenth Region, shall, after being duly signed by the Respondent, be41Blue FlashExpress, Inc,109 NLRB 591*a In the event that these Recommendations be adopted by the Board, the words "A De-cisionand Order" shall be substituted for the words "The Recommendations of a TrialExaminer" Inthe notice.In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals. the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order." AIR CONTROL PRODUCTS OF ST. PETERSBURG,INC.413posted immediately upon receipt thereof in conspicuous places and be maintained fora period of 60 consecutive days.Reasonable steps shall be taken to insure that saidnotices are not altered,defaced,or covered by any other material.(b)Notify the Regional Director for the Fifteenth Region,in writing,within 20days from the receipt of this Intermediate Report what steps Respondent has takento comply herewith.43It is further recommended that the Board set aside the election conducted in aunit of Respondent's employees on August 10, 1961,and direct a new election at anappropriate time pursuant to the stipulation for certification upon consent election.It is further recommended that the complaint be dismissed insofar as it allegedviolations of the Act not specifically found herein.43 In the event that these Recommendations be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,In writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, you are notified that:WE WILL NOT interrogate employees in a manner constituting interference,restraint,or coercion;instruct or solicit employees to get other employees tovote against Lodge 635, International Association of Machinists,AFL-CIO,and International Brotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers, and Helpers; threaten employees with loss of their jobs,curtailment ofbenefits, or other reprisal on account of their union activities;promise employeesbenefits to influence their vote in a Board election or their union sympathies oractivities;or create an impression among the employees that their union ac-tivities are under surveillance.WE WILL NOTin any other manner interferewith,restrain, or coerce our em-ployees in the exercise of their rights guaranteed in Section 7 of the Act.HENDRIx MANUFACTURING COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, T6024Federal Building(Loyola),701 Loyola Avenue, New Orleans,Louisiana,TelephoneNumber 529-2411,if they have any question concerning this notice or compliancewith its provisions.Air Control Products of St.Petersburg,Inc.andTeamsters,Chauffeurs,Helpers, Local Union#79, International Brother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica.Case No. 12-CA-2336.October 24, 1962DECISION AND ORDEROn July 16, 1962, Trial Examiner John P. von Rohr issued hisIntermediate Report in the above-entitledcase,finding that theRespondent had engaged in and was engaging in an unfair laborpractice violative of Section 8(a) (5) and (1) of the Act and recom-mending thatit ceaseand desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report. There-139 NLRB No. 29.